Citation Nr: 1034434	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a May 2008 rating decision, the RO denied a rating 
in excess of 30 percent for bilateral hearing loss.  The Veteran 
appealed from such decision, leading to the current appeal.  This 
issue was previously before the Board in August 2009, at which 
point the case was remanded for further development.  In a July 
2010 rating decision, the RO granted a partial increased rating 
of 70 percent for bilateral hearing loss effective the date of 
receipt of the Veteran's increased rating claim.  However, as the 
Veteran has not been granted the maximum evaluation, and he has 
not expressed satisfaction with this decision, the issue 
continues on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

As discussed below, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
instructions and, therefore, a further remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

In the prior remand, the Board found that the issue of 
entitlement to an earlier effective date for the grant of service 
connection for bilateral hearing loss had been raised by the 
record.  As such issue had not been adjudicated by the AOJ, it 
was referred to the AOJ for appropriate action.  The Board notes 
that the February 2003 statement from the Veteran's 
representative also appears to pertain to the effective date for 
the grant of service connection for tinnitus.  However, it does 
not appear that the AOJ has taken any action as to such issues.  
Therefore, the Board continues to have no jurisdiction over them.  
Accordingly, the issues of entitlement to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss and tinnitus are referred to the 
AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

Even resolving all reasonable doubt in the Veteran's favor, he 
has had no more than Level XI hearing impairment in the left ear 
and Level VIII hearing impairment in the right ear at all times 
during the course of the appeal, and there is no indication that 
any functional effects due to bilateral hearing loss result in an 
exceptional disability picture to warrant referral for 
extraschedular consideration.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in order to comply with 
38 U.S.C.A. § 5103(a), certain specific notice requirements must 
be met for increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular type 
of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Pertaining to an increased rating claim, the Federal 
Circuit held that such notice does not need to inform the claimant 
of the need to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it requires 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.; see also Elliott v. 
Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 
2009) (memorandum decision) (holding that the failure to inform 
the claimant of specific criteria in diagnostic codes or of 
potential "daily life" evidence was not a notice defect and, 
instead, determining whether sufficient "generic notice" was 
provided).

In this case, the Veteran was advised in a January 2008 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
He was specifically advised that the evidence must show that his 
bilateral hearing loss has increased in severity, examples of 
types of lay or medical evidence that would substantiate such 
claim, and that he should provide any VA or private treatment 
records or provide sufficient information to allow VA to obtain 
such records.  Additionally, this letter notified the Veteran of 
the evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/Hartman.  
Further, although no longer strictly required, the Veteran was 
notified in accordance with Vazquez-Flores v. Peake in an August 
2008 letter.  To the extent that it is required, the timing defect 
as to such notice was cured by the subsequent readjudication of 
the Veteran's claim, including in a June 2010 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Accordingly, the Board finds that VA has satisfied 
its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the claim.

Concerning the duty to assist, Naval Hospital and VA treatment 
records spanning the course of the appeal have been obtained and 
considered.  The Veteran was also afforded VA audiological 
examinations in June 2009 and February 2010.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  The Board notes that the two VA examiners referred to an 
October 2008 VA audiogram, which does not appear to be in the 
claims file.  However, the February 2010 VA examiner summarized 
the results of such evaluation, including the recorded puretone 
thresholds, and there is no reason to believe that such summary is 
inaccurate.  In compliance with the prior remand, the February 
2010 VA examiner also provided an interpretation of the February 
2008 audiogram and puretone thresholds, and set forth the 
Veteran's current complaints.  As such, the Board finds that the 
Veteran will not be prejudiced by the absence of such records, as 
there is no indication that a remand to obtain them would provide 
any further support for his claim.

With respect to the VA examinations, in the prior remand, the 
Board found that the June 2009 VA examination was inadequate for 
rating purposes, as the examiner did not record the results of 
audiogram testing due to poor reliability.  The examiner explained 
that, despite repeated instruction, responses to puretone 
thresholds were somewhat inconsistent, with some thresholds 
worsening after reinstruction.  She further explained that, while 
the Veteran's word recognition scores were extremely poor, such 
scores and the puretone thresholds were inconsistent with his 
demonstrated communication ability without hearing aids.  In 
compliance with the previous remand instructions, the Veteran was 
examined in February 2010 by a different VA examiner.  However, 
this examiner also did not record the audiological test results, 
based on a finding that the results were not reliable despite 
repeated attempts and reinstruction.  This examiner again 
explained that the very poor speech recognition scores and 
elevated puretone thresholds obtained were inconsistent with the 
Veteran's observed communication abilities.  He further stated 
that the test results were strongly suggestive of a non-organic 
hearing loss/hearing loss component.  

The Board acknowledges that the June 2009 and February 2010 VA 
examinations did not yield any useable puretone thresholds or 
speech recognition scores, rendering them inadequate for rating 
purposes in these respects.  However, for the reasons explained by 
each of these examiners, it appears that a further remand for 
another VA examination would not yield any further information in 
support of the Veteran's claim.  Moreover, the evidence of record 
includes audiological test results dated in February 2008 and 
October 2008, and the Veteran has reported the same symptomatology 
and functional effects throughout the course of the appeal.  In 
this regard, both VA examiners recorded that the Veteran has 
difficulty hearing with any background noise, and he cannot hear 
at all out of his left ear.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007) (holding that examination reports must 
contain a full description of the functional effects of a 
disability in order to allow for a determination as to whether 
referral for an extraschedular rating is warranted under 38 C.F.R. 
§ 3.321(b)).  Although the examiners did not specifically refer to 
periods of hospitalization or interference with employment, this 
information satisfies applicable regulations.  See id. (finding 
that a notation that the claimant's bilateral hearing loss 
affected his ability to sleep was sufficient).  Moreover, the 
Veteran has not identified any evidence in the record indicating 
that a referral for an extraschedular rating is warranted as to 
such conditions.  See id. at 455-56 (noting that, to the extent 
that the examiners' notations with respect to functional effects 
are defective, the appellant bears the burden of demonstrating any 
prejudice caused by such deficiency).  As such, the Board finds 
that the Veteran has not been prejudiced by any defects in the VA 
examination reports in this respect.  

For the foregoing reasons, the Board finds that the AOJ 
substantially complied with all remand directives.  See Dyment, 
13 Vet. App. at 146-47.  In the circumstances of this case, a 
remand would serve no useful purpose, as it would unnecessarily 
impose additional burdens on VA with no benefit to the Veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by a decision on the 
merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings for hearing loss are assigned based on the 
results of controlled speech discrimination tests combined with 
the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-
4.87.  Disability ratings for hearing impairment are assigned 
through a structured formula, i.e., a mechanical application of 
the rating schedule to numeric designations that are assigned 
after audiometric evaluations have been rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

First, a Roman numeral designation of I through XI is assigned for 
the level of hearing impairment in each ear.  Table VI is used to 
determine a Roman numeral designation based on a combination of 
the speech discrimination percentage and the average puretone 
threshold, or the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  After a Roman numeral 
designation has been assigned for each ear, Table VII is used to 
determine the compensation rate by combining such designations for 
hearing impairment in both ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the puretone 
threshold average, using Table VIA.  Specifically, Table VIA will 
be used if the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
Table VIA may also be used where the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more.  Where such an exceptional pattern 
of hearing impairment is shown, a Roman numeral designation for 
hearing impairment may be ascertained using either Table VI or 
Table VIA, whichever results in the higher numeral.  38 C.F.R. §§ 
4.85(c), 4.86.  In this case, all pertinent hearing test results 
include speech discrimination scores for both ears and do not 
reflect an exceptional pattern of hearing impairment.  As such, 
Table VI must be applied to determine the appropriate disability 
rating.

As summarized by the February 2010 VA examiner, a February 2008 
audiogram revealed moderate to profound sensorineural hearing 
loss in the right ear and moderately severe to profound 
sensorineural hearing loss in the left ear.  Puretone thresholds 
in the right ear were recorded as 60, 80, 110, and 110+ decibels 
at the 1000, 2000, 3000, and 4000 Hertz levels, respectively, for 
an average of 90 decibels.  Puretone thresholds in the left ear 
were recorded as 100 decibels at the 1000 Hertz level, and 110+ 
decibels in the 2000, 3000, and 4000 Hertz levels, for an average 
of 108 decibels.  A review of the February 2008 audiogram and 
treatment record reveals that speech discrimination scores were 
52 percent in the right ear and 10 percent in the left ear.  

As summarized by the February 2010 VA examiner, an October 2008 
audiogram conducted by VA revealed puretone thresholds in the 
right ear were 55, 75, and 90 decibels at the 1000, 2000, and 
4000 Hertz levels, respectively, with the 3000 Hertz level not 
tested.  Puretone thresholds in the left ear were 60, 85, and 95 
decibels at these levels, respectively.  It does not appear that 
speech discrimination scores were obtained at that time.

As discussed above, the June 2009 and February 2010 VA examiners 
did not record puretone thresholds or speech reception thresholds 
because they each determined that the results were not reliable.  
The examiners each stated that the Veteran had very poor speech 
recognition scores, but such scores and elevated puretone 
thresholds were inconsistent with his demonstrated communication 
ability without hearing aids.  The February 2010 examiner 
specified that the Veteran responded well to questions and 
instructions and was able to converse at normal conversational 
levels.  Both examiners further recorded that the Veteran 
reported difficulty hearing in background noise, and an inability 
to hear out of the left ear at all. 

An examination for VA rating purposes must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, and it shall be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  Only the February 2008 
evaluation meets such requirements.  In contrast to the June 2009 
and February 2010 VA examiners, the February 2008 examiner did 
not state that the results obtained at that time were not 
reliable for any reason.  The Board notes that the February 2008 
results represent an exceptional pattern of hearing impairment, 
as the puretone thresholds at all levels from 1000 to 4000 Hertz 
are 55 decibels or above.  As such, either Table VI or VIA may be 
applied.  See 38 C.F.R. § 4.86.  The Board further notes that, 
although the October 2008 VA evaluation does not include results 
for the 3000 Hertz level, the results for the 1000, 2000, and 
4000 Hertz levels meet the criteria for an exceptional pattern of 
hearing impairment.  However, as noted by the February 2010 VA 
examiner, the puretone tone thresholds obtained at that time were 
significantly lower than in February 2008.  As such, the earlier 
data is more favorable to the Veteran's claim.

Applying Table VIA to the February 2008 results, the average 
puretone threshold of 90 decibels in the right ear results in a 
Level VIII designation of hearing impairment, and the average 
puretone threshold of 108 decibels in the left ear results in a 
Level XI designation of hearing impairment.  The Board notes that 
these are the same levels obtained by applying Table VI.  
Applying Table VII, the Level XI designation in the left ear and 
the Level VIII designation in the right ear result in a 70 
percent disability rating. 

The Veteran's claim for an increased rating was received in 
January 2008.  Historically, the Board notes that a February 2003 
evaluation reflects much lower puretone thresholds and much 
higher speech discrimination scores than those recorded in 
February 2008, with average puretone thresholds of 36 decibels in 
the right ear and 65 decibels in the left ear, and speech 
discrimination scores of 70 percent in the right ear and 28 
percent in the left ear.  This is consistent with the Veteran's 
subjective reports of an increase in the severity of his 
disability.  

However, based on the entirety of the evidence, the Board finds 
that the Veteran is not entitled to a rating in excess of 70 
percent for bilateral hearing loss at any time during the appeal.  
The Board notes that the Veteran is competent to report 
observable symptoms of his disability, such as increased hearing 
difficulties, because this requires only personal knowledge.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the 
Board finds that the medical evidence of record, which directly 
addresses the applicable rating criteria, is more probative than 
his subjective reports that his bilateral hearing loss is more 
severe than the currently assigned rating.  As discussed above, 
even resolving all reasonable doubt in the Veteran's favor, the 
evidence of record reflects no more than Level VIII hearing 
impairment in the right ear and Level XI hearing impairment in 
the left ear at all times during the appeal.  As noted by the 
June 2009 and February 2010 VA examiners, the Veteran had very 
poor word recognition scores and elevated puretone thresholds, 
but he remained able to communicate without his hearing aids.  

The Board finds no basis upon which to assign a rating in excess 
of 70 percent for bilateral hearing loss under any alternate 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Further, staged ratings are not appropriate, as the 
manifestations of such disability have remained relatively stable 
throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  An extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  

As discussed above, the symptomatology of the Veteran's bilateral 
hearing loss is fully addressed by the criteria under which such 
disability is rated, and there are no symptoms that are not 
addressed by the rating schedule.  Therefore, the rating schedule 
is adequate to evaluate his disability picture.  See id.  
Moreover, there is no indication of any hospitalization due to 
the Veteran's bilateral hearing loss during the course of the 
appeal, and no evidence of any marked interference with 
employment.  While there is evidence that the Veteran's 
disability significantly affects his employability, as he cannot 
hear out of his left ear and has difficulty hearing in background 
noise, such interference is contemplated by the currently 
assigned rating.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity, and the 
ratings are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, it is 
unnecessary to refer the Veteran's claim for an extra-schedular 
rating.  See Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  Here, the Veteran has not claimed 
to be unemployable as a result of his bilateral hearing loss.  
Further, while the February 2010 VA examiner stated that such 
disability significantly affects the Veteran's employability, 
there is no indication in the evidence of record that it renders 
him unemployable.  As such, a claim for a TDIU need not be 
addressed at this time. 

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine to the Veteran's claim.  However, 
even resolving all doubt in the Veteran's favor as to the degree 
of his disability, the preponderance of the evidence is against a 
rating in excess of 70 percent for bilateral hearing loss.  As 
such, the benefit of the doubt doctrine does not apply, and his 
claim must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 70 percent for bilateral hearing loss is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


